The announcement of this court in Richardson v. State,  4 S.W.2d 79, is deemed decisive of the question presented upon the present appeal touching the claimed disqualification of the county judge. Apparently counsel misapprehends the scope of the Richardson case. In the trial court Richardson was tried on the merits before a jury and his penalty was assessed at a fine of $750.00 from which he regularly appealed to this court. The impression indicated by the appellant's motion for rehearing that the case is distinguishable is erroneous. Touching the fundamental question of the disqualification of the county judge the present case and the Richardson case are upon the same footing. The conclusion reached and stated in the latter case is that under the laws of Texas the compensation of the county judge for the trial of criminal cases is not contingent upon the result, but under the statute (Art. 1052, C. C. P., 1925) the county judge is paid three dollars by the county as compensation for each criminal case tried. The Acts of the 5th Legislature adverted to in the case of Bennett v. State, 4 Tex.Crim. App. 72, in which the compensation of the county judge was made contingent upon conviction has not been in force for many years. As early as 1879 the compensation of the county judge was fixed as it is now and is set forth in the Richardson case, supra, namely, three dollars for each criminal case tried was to be paid by the county. See Acts of 16th Leg., Special Session, Gammel's Laws, Vol. 9, p. 72.
We have failed to find any authentic statement in the record before us to the effect that the county judge of Starr County is controlled in the matter of compensation for the trial of criminal cases by any law other than that embraced in the statutes of 1925 quoted in the Richardson case, supra. In the statement of facts filed in this case, there is no testimony touching the compensation of the county judge. We are referred to the bill of costs in which there *Page 89 
appears an item as follows: "Trial fee, County Judge, $5.00." This cannot be taken as a part of the statement of facts. Other fees of the county judge allowed by law are enumerated in the Revised Civil Statutes of 1925, Arts. 3925 and 3926. In Art. 1074, C. C. P., 1925, it is prescribed that there shall be taxed in each case a trial fee of five dollars. Such fee, however, does not go to the county judge, but if collected, is paid into the treasury of the county as is done with the jury fees. Art. 1073, C. C. P., Arts. 1946 and 1947, Revised Civil Statutes, 1925. The compensation of the county judge is in no way affected by the trial fee. Its payment or non-payment is not a matter in which the county judge has a personal interest.
The motion for rehearing is overruled.
Overruled.